Dykman, J.
This is an appeal from a judgment in favor of the plaintiff in an action upon the guaranty of the payment of a promissory note tried before a judge without a jury. Answer set up want of consideration for the guaranty, and failure to make demand of payment of the note of the maker at its maturity, and an agreement with the maker to extend the time of payment upon the note. All the defenses were destroyed by the proof upon the trial, and the liability of the defendant was fully established. The record presents no error, and the judgment should be affirmed, with costs.